DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Behrens et al (U.S. Patent Number 3,874,771).
With regard to independent claim 1, Behrens et al teaches a camera optical lens (column 1, lines 7-8), comprising from an object side to an image side in sequence (Figure 1): a first lens (Figure 1, element L1), a second lens (Figure 1, element L2), a third lens (Figure 1, element L3), a fourth lens (Figure 1, element L4), a fifth lens (Figure 1, element L5), a sixth lens (Figure 1, element L6) and a seventh lens (Figure 1, element L7), wherein the camera optical lens satisfies the conditional expressions: 1.51 ≤ f1/f ≤ 2.50; 1.69 ≤ n1 ≤ 2.20; 0.60 ≤ f3/f4 ≤ 2.00; -10.00 ≤ 
With regard to dependent claim 3, Behrens et al teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1 above, and further teaches such a camera optical lens wherein the camera optical lens satisfies the conditional expressions: 1.52 ≤ f1/f ≤ 2.45; 1.69 ≤ n1 ≤ 2.18; 0.61 ≤ f3/f4 ≤ 1.980; -9.95 ≤ (R13+R14)/(R13-R14) ≤ 9.91; and 1.71 ≤ n5 ≤ 2.18 (column 5, Table 1, wherein f1 (calculated) = 1.61; f=1.000; n1=1.717; f3 (calculated)= -0.64; f4 (calculated) = -0.49; R13=8.600; R14=-2.205; and n5=1.788).
With regard to dependent claim 20, Behrens et al teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1 above, and further teaches such a camera optical lens wherein an F number of the camera optical lens is smaller than or equal to 1.60 (column 5, line 15).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Behrens et al (U.S. Patent Number 3,874,771), as applied to claim 1 above.
With regard to dependent claim 18, although Behrens et al teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1 above, Behrens et al fails to explicitly teach such a camera optical lens wherein TTL is smaller than or equal to 6.85 mm or wherein the units of measure are specified, Behrens et al does provide the total length of the optical system to be expressed as a normalized number with respect to the focal length (column 3, lines 25-31 and Table 1, wherein TTL=1.53), such that it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the lens system, as taught by Behrens et al, by scaling the system so that the TTL is less than or equal to 6.85 mm, for compactness.  It should also be noted that such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art (In re Rose, 105 USPQ 237 (CCPA 1955)).
With regard to dependent claim 19, although Behrens et al teaches all of the claimed limitations of the instant invention as outlined above with respect to dependent claim 18 above, Behrens et al fails to explicitly teach such a camera optical lens wherein TTL is smaller than or equal to 6.54 mm or wherein the units of measure are specified, Behrens et al does provide the total length of the optical system to be expressed as a normalized number with respect to the focal length (column 3, lines 25-31 and Table 1, wherein TTL=1.53), such that it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant .  

Claim 2 is are rejected under 35 U.S.C. 103 as being unpatentable over Behrens et al (U.S. Patent Number 3,874,771), as applied to claim 1 above, and further in view of Zhang et al (U.S. Patent Publication 2019/0154973).
With regard to dependent claim 2, although Behrens et al teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1 above, Behrens et al fails to specify the lens material for the first, second, third, fourth, fifth, sixth or seventh lens.  In a related endeavor, Zhang et al teaches a camera optical lens (page 1, paragraph [00020 and Figure 6) having a first lens (Figure 6, element 110), a second lens (Figure 6, element 120), a third lens (Figure 6, element 130), a fourth lens (Figure 6, element 140), a fifth lens (Figure 6, element 150), a sixth lens (Figure 6, element 160) and a seventh lens (Figure 6, element 170), wherein the lenses may be constructed of glass or plastic (page 7, paragraph [0096]), such that it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the lens system, as taught by Behrens et al, with the specified lens material of either glass or plastic, as taught by Zhang et al, to provide aspheric surfaces and control thermal expansion.  It should also be noted that it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice (In re Leshin, 125 USPQ 416).


Allowable Subject Matter
Claims 4-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art taken either singularly or in combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that a rejection under 35 U.S.C. §102 or §103 would be proper.  Although the prior art teaches a camera optical lens, comprising from an object side to an image side in sequence: a first lens, a second lens, a third lens, a fourth lens, a fifth lens, a sixth lens and a seventh lens, wherein the camera optical lens satisfies the conditional expressions 1.51 ≤ f1/f ≤ 2.50; 1.69 ≤ n1 ≤ 2.20; 0.60 ≤ f3/f4 ≤ 2.00; -10.00 ≤ (R13+R14)/(R13-R14) ≤ 10.00; and 1.70 ≤ n2 ≤ 2.20, as defined, the prior art fails to simultaneously teach such a camera optical lens: wherein the first lens has a positive refractive power, and comprises an object side surface being convex in a paraxial region and an image side surface being concave in the paraxial region, and satisfying the conditional expressions -19.24 ≤ (R1+R2)/(R1-R2) ≤ -3.30; and 0.02 ≤ d1/TTL ≤ 0.20, as defined and claimed in dependent claim 4;  wherein the second lens has a positive refractive power, and comprises an object side surface being convex in a paraxial region and an image side surface being concave in the paraxial region, and satisfying the conditional expressions 1.14 ≤ f2/f ≤ 6.16; -13.67 ≤ (R3+R4)/(R3-R4) ≤ -2.33; and 0.03 ≤ d3/TTL ≤ 0.18, as defined and claimed in dependent claim 6; wherein the third lens has a negative refractive power, and comprises an object side surface being convex in a paraxial region and an image side surface being concave in the paraxial region, and satisfying the conditional expressions -12.39 ≤ f3/f ≤ -2.00; 0.86 ≤ (R5+R6)/(R5-R6) ≤ 5.67; and 0.02 ≤ d5/TTL ≤ 0.08, as .
With regard to dependent claim 5, claim 5 is allowable as it depends, directly or indirectly, from dependent claim 4 and therefore inherits all of the limitations of the claim from which it depends.
With regard to dependent claim 7, claim 7 is allowable as it depends, directly or indirectly, from dependent claim 6 and therefore inherits all of the limitations of the claim from which it depends.

With regard to dependent claim 11, claim 11 is allowable as it depends, directly or indirectly, from dependent claim 10 and therefore inherits all of the limitations of the claim from which it depends.
With regard to dependent claim 13, claim 13 is allowable as it depends, directly or indirectly, from dependent claim 12 and therefore inherits all of the limitations of the claim from which it depends.
With regard to dependent claim 15, claim 15 is allowable as it depends, directly or indirectly, from dependent claim 14 and therefore inherits all of the limitations of the claim from which it depends.
With regard to dependent claim 17, claim 17 is allowable as it depends, directly or indirectly, from dependent claim 16 and therefore inherits all of the limitations of the claim from which it depends.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Matsubara (U.S. Patent Number 3,958,866), Takahashi (U.S. Patent Number 4,009,944), Yamaguchi (U.S. Patent Number 4,514,052), Takahashi (U.S. Patent Number 4,717,245), Sudoh (U.S. Patent Publication 2014/0293457), Nakayama (U.S. Patent Publication 2015/0253544), Yoshinaga (U.S. Patent Publication 2017/0059832), Okano (U.S. Patent .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRYL J COLLINS whose telephone number is (571) 272-2325. The examiner can normally be reached M-Th 5:30 a.m. - 4:00 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky L Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DARRYL J COLLINS/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        
17 February 2022